El 9 de marzo de 1922 José Rodríguez se cansó nna he-rida entre los dedos índice y pulgar de la mano izquierda mientras deshojaba matas de guineos en una finca de Soli-vellas & Cía. en Lares. El 19 de mayo murió y presentada reclamación ante la Comisión de Indemnizaciones a Obreros, ésta declaró sin lugar la reclamación por creer que no se probó que la muerte ocurriera a consecuencia de la herida.
La viuda demandó a la Comisión en la Corte de Distrito de Arecibo, y fué desestimada la demanda.
Examinada la transcripción de la evidencia, no está el Tribunal Supremo convencido de que la corte inferior co-metiera error al apreciarla. Si bien las declaraciones de los 'testigos de la demandante tienden a establecer un caso de tétano, no demuestran que el tétano fuera causado por lá herida y aunque tendieran a demostrarlo, existen otros deta-lles en la evidencia que pudieron servir de base al juez sen-tenciador para no dar crédito a dichas declaraciones. La muerte fué certificada por el Dr. Seín como producida por “enteritis”. T si bien el doctor dijo en el acto del juicio que no vió personalmente a Rodríguez, sostuvo que él expi-dió el certificado a virtud de los datos que le dieron y esos datos o síntomas eran enteramente distintos a los aportados por los testigos.

Dehe confirmarse la sentencia.

El' Juez Presidente Señor del Toro,
emitió la opinión del tribunal.